Title: Thomas Jefferson to John R. F. Corbin, 2 June 1816
From: Jefferson, Thomas
To: Corbin, John R. F.


          
            Sir
            Monticello June 2. 16.
          
          Your favor of May 17. came to hand yesterday only: and I am sorry I cannot give you the information you ask relative to the tickets of mrs Jones in Byrd’s lottery. on the death of mr Wayles I assorted all his papers, and every paper he had passed then thro’ my hands, and notice, and I am tolerably certain no such tickets were among them. all the papers were delivered to mr F. Eppes of Eppington in Chesterfield, who had the settlement of all mr Wayles’s affairs. it is possible mr Wayles may have sold tickets for Colo Byrd. in that case he will have entered it in his acct with that gentleman, which is in his Ledger. if this may be known by your dropping a line to mr Archibald Thweat at Eppington near Richmond, who is in possession of all mr Wayles’s papers. Accept the assurance of my esteem and respect
          Th: Jefferson
        